VARIABLE INSURANCE PRODUCTS FUND I, VARIABLE INSURANCE PRODUCTS FUND II, VARIABLE INSURANCE PRODUCTS FUND III, VARIABLE INSURANCE PRODUCTS FUND IV, VARIABLE INSURANCE PRODUCTS FUND V, FIDELITY DISTRIBUTORS CORPORATION and TRANSAMERICA LIFE INSURANCE COMPANY ScheduleA Separate Accounts and Associated Contracts Revised May 1, 2014 Products Accounts Fidelity Income Plus Fidelity Variable Annuity Account Transamerica Variable Annuity Series Partners Variable Annuity Series MEMBERS® Variable Annuity Series Transamerica AxiomSMII Transamerica Advisor EliteSMII Transamerica LandmarkSM Variable Annuity Transamerica FreedomSMVariable Annuity Transamerica ExtraSMVariable Annuity Transamerica Advisor EliteSMVariable Annuity Transamerica AxiomSMVariable Annuity Transamerica LibertySMVariable Annuity MEMBERS® LandmarkSMVariable Annuity MEMBERS® FreedomSMVariable Annuity MEMBERS® ExtraSMVariable Annuity MEMBERS® LibertySMVariable Annuity Transamerica Variable Annuity O-Share Separate Account VA B Retirement Income BuilderSMVariable Annuity ImmediateIncomeBuilderSM Portfolio SelectSMVariable Annuity Retirement Income BuilderSMII Variable Annuity Transamerica Access Variable Annuity Privilege Select Variable Annuity Premier Asset Builder Variable Annuity Immediate Income BuilderSMII Retirement Income BuilderSMIV Transamerica Opportunity Builder Transamerica Traditions Variable Annuity Transamerica PrincipiumSMVariable Annuity Retirement Builder Variable Annuity Account Advantage V PFL Corporate Account One PFL Variable Universal Life Policy PFL Variable Life Account A Legacy Builder Plus Variable Universal Life Policy Separate Account VUL A Advantage X Variable Adjustable Life Insurance Policy Transamerica Corporate Separate Account Sixteen Advantage R3 Variable Adjustable Life Insurance Policy Transamerica Separate Account R3 Advantage VI Variable Adjustable Group Life Insurance Policy PFL Corporate Account One TransMark Optimum Choice® Variable Annuity Separate Account VA – 8 Transamerica Elite Transamerica Journey Separate Account VUL-3 TransSurvivor Separate Account VUL-4 TransUltra Separate Account VUL-5 TransAccumulator VUL TransAccumulator VUL II Separate Account VUL-6 Variable Protector Variable Life Account A
